Citation Nr: 0127332	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2000 for the grant of service connection for chronic 
obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



REMAND

The veteran had verified active military service from June 
1969 to September 1974, with three years of prior unverified 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
chronic obstructive pulmonary disease (COPD) and assigned 
February 4, 2000, as the effective date of the award.

In his notice of disagreement (NOD) filed in July 2000, the 
veteran alleged that the RO should have assigned an effective 
date of November 18, 1992 for the grant of service connection 
for COPD, alleging that a November 18, 1992 rating decision 
had been in error for failing to grant an earlier claim for 
service connection for COPD.  When the veteran filed his 
substantive appeal in September 2000, he again asserted that 
there had been clear and unmistakable error in the November 
1992 rating decision.  These statements were construed as a 
claim of clear and unmistakable error (CUE) in a prior rating 
decision.  In a September 2001 rating decision, the RO denied 
the claim of CUE, finding that there had been no CUE in 
rating decisions of November 2, 1992 and November 18, 1992.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's notice of disagreement may 
attach to the RO's failure to adjudicate a claim reasonably 
before it, so long as the notice of disagreement could be 
fairly read as encompassing the RO's failure to adjudicate 
that particular claim.  Isenbart v. Brown, 7 Vet App. 537 
(1995).  In this case, the veteran clearly disagreed with the 
effective dated assigned, and the basis of his claim for an 
earlier effective date was alleged error in the November 1992 
rating decision.  When he filed his substantive appeal, he 
again asserted CUE in the November 1992 rating decision.  
This is sufficient to constitute a notice of disagreement 
(NOD) with the RO's failure to address the claimed CUE.  

As noted, the RO has already adjudicated the veteran's claim 
of CUE.  In a case in which a claimant has expressed 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Consequently, a statement of the case should be 
provided to the veteran regarding CUE in prior rating 
decisions, and he must be advised of the time within which he 
must file a timely and adequate substantive appeal to secure 
Board review.  

Given that the issue of entitlement to an effective date 
earlier than February 4, 2000 for the grant of service 
connection for COPD is inextricably intertwined with the CUE 
issue described above, it will be deferred pending completion 
of the requested action herein.  

These claims are accordingly REMANDED for the following:

1. Ensure that all notice and development 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

2.  Thereafter, issue a statement of the 
case with regard to the issue of 
entitlement to an earlier effective date 
based on alleged CUE in the rating 
decisions of November 2, 1992 and 
November 18, 1992 with respect to the 
denial of a claim of entitlement to 
service connection for COPD.  Notify the 
veteran of the time limit within which he 
must submit a timely and adequate 
substantive appeal in order to assure 
appellate review.  The case is to be 
returned to the Board if a timely and 
adequate substantive appeal is filed as 
to the CUE issue, or upon the expiration 
of the time limit for filing that 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

